UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 00-6945



JAMES EVERETTE TREECE, JR.,

                                              Petitioner - Appellant,

          versus


NORTH CAROLINA ATTORNEY GENERAL; NORTH CARO-
LINA DEPARTMENT OF CORRECTIONS; SUPERINTENDENT
OF BROWN CREEK CORRECTIONAL FACILITY,

                                             Respondents - Appellees.



Appeal from the United States District Court for the Middle Dis-
trict of North Carolina, at Durham. Frank W. Bullock, Jr., District
Judge. (CA-99-491-1)


Submitted:   November 30, 2000              Decided:   January 5, 2001


Before WILKINS, LUTTIG, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Henry Turner Drake, DRAKE & PLEASANT, Marshville, North Carolina,
for Appellant. Clarence Joe DelForge, III, OFFICE OF THE ATTORNEY
GENERAL OF NORTH CAROLINA, Raleigh, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     James Everette Treece, Jr., seeks to appeal the district

court’s   order   denying   relief   on   his   petition   filed   under   28

U.S.C.A. § 2254 (West 1994 & Supp. 2000).           We have reviewed the

record and the district court’s opinion accepting the recommen-

dation of the magistrate judge and find no reversible error.

Accordingly, we deny a certificate of appealability and dismiss the

appeal on the reasoning of the district court.         See Treece v. At-

torney General, No. CA-99-491 (M.D.N.C. June 14, 2000).             We dis-

pense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                                   DISMISSED




                                     2